UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4955

TERRENCE TROY BOOKHARD,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Orangeburg.
Charles E. Simons, Jr., Senior District Judge.
(CR-95-835)

Submitted: August 19, 1997

Decided: September 3, 1997

Before HAMILTON, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Carl B. Grant, Columbia, South Carolina, for Appellant. Jane Barrett
Taylor, OFFICE OF THE UNITED STATES ATTORNEY, Colum-
bia, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Terrence Troy Bookhard pleaded guilty to possession with intent
to distribute cocaine and cocaine base in violation of 21 U.S.C.
§ 841(a)(1) (1994), and carrying a firearm in violation of 18 U.S.C.
§ 924(c)(1) (1994). The court sentenced Bookhard to seventy months
for the possession of cocaine count, a mandatory sixty month term for
the firearm count, and four years supervised release. Bookhard
appeals his conviction and sentence. Bookhard's attorney filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967),
addressing whether the district court complied with the requirements
of Fed. R. Crim. P. 11 in accepting Bookhard's guilty plea and
whether the court properly imposed Bookhard's sentence under the
Sentencing Guidelines. Counsel asserts that there are no meritorious
grounds for appeal. Bookhard was informed of his right to file a pro
se supplemental brief, which he failed to file. We affirm.

Bookhard contends that the district court improperly conducted the
Rule 11 hearing in accepting his guilty plea. In reviewing the ade-
quacy of compliance with Rule 11, this court accords great deference
to the trial court's decision as to how best to conduct the colloquy
with the defendant. See United States v. DeFusco , 949 F.2d 114, 116
(4th Cir. 1991). Rule 11 violations are evaluated under the harmless
error standard. See DeFusco, 949 F.2d at 117. This court may vacate
a conviction resulting from a guilty plea only if the trial court's viola-
tion of Rule 11 affected the defendant's substantial rights. See id.

A review of the record discloses that the district court conducted
a clear and thorough hearing, insuring that Bookhard understood the
rights that he would forego by pleading guilty, the elements of the
charge to which he was pleading guilty, the penalties he faced, the
effect of supervised release, the impact of the Sentencing Guidelines,
and the effect of the plea agreement. Further, the court ascertained
that Bookhard's plea was voluntary and that a factual basis existed for
his plea. We find that the district court fully complied with Rule 11,
and that this claim is without merit. See DeFusco, 949 F.2d at 117.
Further, we find that because Bookhard's substantial rights were not
in any way compromised, any alleged error during the Rule 11 collo-
quy was harmless. See id.

                     2
Bookhard also contends that the district court misapplied the Sen-
tencing Guidelines to the factual findings made at sentencing. In
assessing the validity of a sentence, this court gives due deference to
the district court's application of the Guidelines to the facts and
accepts the findings of fact of the district court unless they are clearly
erroneous. See 18 U.S.C. § 3742(e) (1994).

The sentencing court adopted the findings and information in the
presentence report. In the presentence report, the probation officer
correctly determined the base offense level to be thirty, to which a
three point downward adjustment was applied for acceptance of
responsibility. The probation officer correctly calculated the criminal
history category to be I, resulting in a Guidelines range of seventy to
eighty-seven months for the drug count and sixty months for the fire-
arm count. At the sentencing hearing, the defendant did not make any
objections or motions for departure. The court sentenced Bookhard at
the bottom of the Guidelines range, imposing a sentence of seventy
months for the drug count and a consecutive sentence of sixty months
for the firearm count, followed by a four year supervised release
period. Because we determine that the findings of fact upon which the
sentencing court relied are not clearly erroneous, we must accept
them. See United States v. Terry, 916 F.2d 157, 160 (4th Cir. 1990).
Further, we find that the court did not abuse its discretion in relying
on the information in the presentence report. See Terry, 916 F.2d at
160.

In accordance with the requirements of Anders , we have examined
the entire record and find no meritorious issues for appeal. Accord-
ingly, Bookhard's convictions and sentence are affirmed. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client.

We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

AFFIRMED

                     3